 

THIS DOCUMEN? ARBI4N PROPEVFOMACHMeAS DOCUMent 3332

TO FEDERAL AND/OR LOCAL RULES ANO PRACTICES _LOBaED |
AND 1S SUBJECT TO REJECTION BY THE COURT | RECEIVED copy ¢

Ep en tnt

reverence CT“ A SY.
‘ << Ral er
fll: Chree) ), ay i BE2AL

AESPO Fi veson/ Wane Dyula JABPS 4 BTNCP SES sa
JOOCO2Q €, (s/o? LODZ AYYO/
TVCEON, $2 FE 73AG- YAOI | ok

VNITEP S7racesS DP iS7921CT COORT, PAZ Ow 1t-

AUG 8 2 2019

 

Fe VECWS, et als 21/2 CP EO(- ROS
Vi Lssocs of Ircompererwe of Cen tovun JAX
Kan, ef al; HEM, Kos vy 2. Ss)VEb

 

TZ, vthee! J. COWW, & lass Plait (Ff YL /adroate nw phe aeoe
yemed CEES Haspect fo be ne py Fy this Aonorable cour® 56 /SSOte
of admnictrative meomperente Jeding #o ne -Com plawer L> sv
Coats tow/ZDC o L? /5 & rela hoy sieonple pra Dey FO dente ky
Pa trent velwere Lhe by rere *he gredjca) [7 Peve lure
labached D. Lelewtt brie AAG grelical prebjems for elncb patieds
Sve fhe ders Hp OV g.owrzcs Pvah ty Ost vrawe. etter ts. Odwowrspratnrs
JEON) Pro Fepee ys OP parent fee PFOC Joe2fvulo. Becca ke hele 18
sO 2 apparcit coherent efevt fo apfress Aigh vs & problems,
ah feast Io wy Kine wledge ape Onder sQnd ing e LE EL (vere we
Chayye, 2 Leevtd gudit HORS aril suney pvrving fo 70
plenty ty Lhe pss comin PTLbseEms , ZL wild CEA Cory Lbele © upg eSHUG
ane yecommipd trois ape G8clg a a Fem -o ttody-and vpde re
pele ¥ con pre codvres wf; - 7s nor phat hi bevlt, Vorty24 ey
Condvactiers 2 another PSSUE thew Phe (es is Ja Pe Yeg vives Po yey
Wo vnoye phar pretieard yates, T he pool or patdicepen}s cep
ch cia ard phe gvality OE Cave. sv Some CASE bly Se.
gvestrowed}e, Jo wy Kypeudedge  C entyviow aecapls AM/KOWR

ike agrees FO Yredicad yates. There is a0 Vewie4 fOr

gvality Of Cave fe pry Kavwlipe,

 
Case 2:12-cv-00601-ROS Document 3332 Filed 08/02/19 Page 2 of 3

Per FeARCIV P. 23 (d) IT Aw Conse fering askrag pee
Court fo & Sogn Copsey) ~or Phot i ¥ Jo aches
Goa lity Assurance pry ters £2 @- plore Comprehorss | ve LUASS,
herfovoette /Wersiyes Gre a Ged 4, bor FE #26 Ged mow LSP LBAVOKO
utro ale s pposed SO sinplevasedt- Phun Oe Jae ere for, Mage —
comp hance /s ASE Deb, Lack of uy Oaly Cxacer ba KS phe,
Kes pecltithy sue patet 7/2F/19
Web Rael a. Lot, Eb, DP
Div Hehe) To Cohn
AAV CAEY / C caching / Ed vcokon/: Exper Lifness
Sev VICE
Or igureal may (ell Fo aw!
Chevk of He US, PY.CK
Yo! W, Wachiagow ") 30, SPC-L
Phew, M2. 82002

 

Copres fo Ov }
Wicheae) E. Gottfried, A, iG
2008 Ny Certia!

Pheer, 42 6 00Y

Coveve Kendrick, Esg,

Pri sow le@tw Ce,

Geneva] De) very |

Phooni p2& Sow Quewty, RIVIEY
 
 

 

0601-ROS D ment 2332 Fiied-08/02/4-9—Pages-9et3
_ ARIZONA DfPf map ec PeCRCTIONS yore PBis AS

=
Requests are limited to one page and one issue. NO.

 

 

 

 

 

 

 

 

Inmate ys a yi ¢ oe yp loe coment: bs ATTACHMENTS PERMITTED. Please print all information. |
(inmate Name (Last, First M1) _ ADC Number Institution/Unit 7 [reve (Date )
Cohiy nicheel Js QPETR | J? 1 BIS Asaaae
{F0: Location SVCSOPY c ornpP/er JPTCH ICG. f
BBEL Calazr, TAD
State briefly but completely the problem on which you desire assistance. Provide as many details as possible.

 

Lasve! Coa D1 OLS Cove litre L leper pepe?

JZ pesk Corppeth Leable aA C0 fe orn_Lrtebrcel LLP Ye hice. Jee
Gutloy Lescviles the Op HO LUM for Soups. L have sefecteR
Lhose 00s P- Lhe fOQ_aCC Ur we ADL» b SwgGuse f2e CAL
C Ovnmn Thee andl SAMY pysProc lois #0 facet Oe thee _'
Lf), ) Failurt to Aagyese ai pmpend iy eave alblacke (2. Laslvie to
Lie HO R fvackore Oe dnp Lop or frackeve Lave (3) perve ue jvvy
from de tooth extracton{Y ) Eallyve to eg nose Caries Penis A X-RAP
OL Lele cpect mil, SD A ben? tolls fram hed o oy Lathvoonll) MerxVe
iY Fhod ves e/ MW) vty Fre yn back s0lgety (2) far [UP to oliagvase
Appeadec/ bs Bb) Serabr Mee 1. in from jufee tion (42 herve.

We, ) ovy oly Hn Surgiey Lrow possbionlsey 0) Fes Tove to bret
pressive So Ves i WUYSLELS Lowe PA brectS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= i BUG eR Phat Cowtvic ted ep ecialsis Aave back rend checks
om the freguency of th alade. pis didles 26 Cater Farlpve te.
ett co utrec a specialists fay ep ose palzenis ty vp wyecershiy
Wis kS, Re lecrés aud protoce/s cheuld be yowewed a wc
rrpdated regard isg the AGOUC y

TT ES z former health cure L hospital ccclp pest VULY, ZL Cah’ Say
tp pth Certaswhy Hab JA To Were sy Charge
C movil [ASisT ow adlvesineg these 1382S?
(aemn Jbdge blver, Mi co tévieb, LUA GC. Co vene Kevdy ufc EL,

hrchavd Pratl, HSC 7B, FlertrtKe Proemuny, CpHovvey for Dr. Cohy

 

 

 

 

 

 

ok. ALC hjealthcavé

 

 

 

 

 

Inmate Signature WIE UES 7 FarSOWS V, Pye

ay Dp, OD. Cobe NS /28N9

Have You Discussed This With Institution Staff? {| Yes [AYNo
if yes, give the staff member's name:

\eewunevun

 

 

Distribution: White - Master Record File

 

omen
916-1
Canary - Inmate 5/13/10
